DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendment filed on March 8, 2021. 
Claims 26, 28, 31-32, 35-38, 40-41, 43, 45, 47-48, 50, 52, 54, and 56-57 have been amended. 
Claims 1-25, 27, 30, 42, 44, 51, 53 are canceled.
No new claims have been added.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Response to Arguments
Applicant's arguments filed on March 8, 2021 have been fully considered but are not persuasive. Applicant argues that FLYNN teaches away from “including more than one memory device of a subgroup for a read command” since FLYNN describes selecting a single storage element of each bank during a read operation.
The Examiner respectfully disagrees. FLYNN [0046-0047] teach accessing data in parallel arranged in banks 214, where columns are addressed and operated in parallel with other non-volatile storage elements 216a, 216b, 216m; [0050] also teaches each non-volatile storage element 216a, 216b, 216m in a bank 214a (a row of non-volatile storage elements as illustrated in FIG. 2) may be accessed simultaneously and/or in parallel; [0055-0056] also teach reading an entire logical page from a bank, where multiple non-volatile storage elements 216a, 216b, 216m are in parallel in a bank 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., identifiers of storage elements for refresh/write and read commands are differentiated) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, FLYNN [0035] teaches the storage controller may use one or more indexes to locate and retrieve data and perform other operations on data stored in the storage device; [0055] teaches performing a read command, where a read command may be broken into subcommands, which relate to bank interleave, reading an entire logical page from multiple non-volatile storage elements 216a, 216b, 216m in parallel in a bank 214a, and [0107] teaches performing a write command, which also include numerous subcommands, transferring the page of data to the designated page within each non-volatile storage element 216, 218, 220; [0156] teaches index 504 is used to efficiently determine whether the non-volatile storage device comprises a particular logical identifier, where if a storage client requests data (i.e. read) of a particular logical identifier, the physical storage location of the data is determined by accessing the reference to the physical storage location of the entry comprising the logical identifier, and if a client modifies existing data (i.e. write) of a particular logical identifier, the modified data is written to a new physical storage location on the non-volatile storage 
Therefore, FLYNN teaches the limitations of claim 26 as outlined in the rejection below.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 26-58 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by FLYNN (Pub No.: US 2012/0030408 A1), hereafter FLYNN.
Regarding claim 26, FLYNN teaches:
An apparatus comprising: a data storage controller to: select at least a portion of memory devices in a rank based on one of at least two identifiers assigned to all memory devices of the selected at least portion of memory devices (FLYNN [0035] teaches the storage controller may use one or more indexes to locate and retrieve data and perform other operations on data stored in the storage device, where [0039] also teaches a data unit may be metadata, indexes, or any other type of data that may be stored, where a logical identifier is an identifier of a data unit, where a data unit is any set of data that is logically grouped together, which may be a file, an object, a data segment of a RAID data stripe, or other data set; [0044] & [0064] teach controlling data and index metadata (see also [0131] for accessing metadata to maintain associations between logical identifiers in the logical address space and physical storage locations on the non-volatile storage device), where [0046-0047] teach accessing data in parallel arranged in banks 214, where columns are addressed and operated in parallel with other non-volatile storage elements 216a, 216b, 216m; [0055-0056] also teach reading an entire 
wherein the memory devices in the rank include non-volatile, byte or block addressable memory connected to a same communication channel (see FLYNN FIG. 2, [0046], and [0050]),
the at least two identifiers to include a first identifier to indicate that the selected at least portion of memory devices are to be accessed responsive to a refresh command or to a write command and a second identifier to indicate that the selected at least portion of memory devices are to be accessed responsive to a read command (see FLYNN FIG. 2, [0049], [0055], and [0058] for writing and reading to/from banks, which uses addressing, where index entries include pointer to the location of the data packets; FIG. 5, [0132], and [0148] also teach the virtual storage layer (VSL) maintains assignments between logical identifiers in the logical address space and physical storage locations on the non-volatile storage device in the storage metadata; see also [0156]);
and issue a command to access the selected at least portion of memory devices
wherein the selected at least portion of memory devices includes a subgroup of memory devices in the rank, the subgroup selected based on the second identifier, the subgroup is more than one and less than all of the memory devices in the rank (see [0039] and [0046-0047] above for accessing data in parallel arranged in banks 214, where columns are addressed and operated in parallel with other non-volatile storage elements 216a, 216b, 216m, and [0055-0056] for reading an entire logical page from a bank, where multiple non-volatile storage elements 216a, 216b, 216m are in parallel in a bank 214a; see also FIG. 2 non-volatile storage media 110 having banks with multiple non-volatile storage elements, which are accessed in parallel).
Regarding claim 41, the claim recites similar limitation as corresponding claim 26 and is rejected for similar reasons as claim 26 using similar teachings and rationale. FLYNN also teaches At least one non-transitory machine readable medium comprising a plurality of instructions that in response to being executed by a data storage controller (see FLYNN [0229]).
Regarding claim 50, the claim recites similar limitation as corresponding claim 26 and is rejected for similar reasons as claim 26 using similar teachings and rationale.
Regarding claim 28, FLYNN teaches the elements of claim 26 as outlined above. FLYNN also teaches the selected at least portion of memory devices comprises all the memory devices in the rank, all the memory devices selected based on the first identifier (see FLYNN [0047] teaches a row of non-volatile storage elements 216a, 216b, …, 216m are designated as a bank 214, where there are “n” banks and “m” non- 
Regarding claim 29, FLYNN teaches the elements of claim 28 as outlined above. FLYNN also teaches the command to access all the memory devices in the rank comprises a refresh command that includes the first identifier (FLYNN FIG. 2 & 5, [0102], [0150], and [0213] show index or identifiers associated with refresh command). 
Regarding claim 31, FLYNN teaches the elements of claim 26 as outlined above. FLYNN also teaches the command to access the subgroup of memory devices in the rank comprises a read command that includes the second identifier (FLYNN FIG. 2, [0040], and [0055] show read command to access multiple elements of banks 214a, wherein the command is associated with index; FIG. 5 & [0150] further show multiple indexes or identifiers). 
Regarding claim 32, FLYNN teaches the elements of claim 26 as outlined above. FLYNN also teaches comprising the at least two identifiers to further include: a third identifier to indicate that the selected at least portion of memory devices are to be accessed responsive to a write command (FLYNN [0055] & [0058] show that data packets are written sequentially based on write command, wherein the write operation is associated with multiple pointers). 
Regarding claim 33, the claim recites similar limitation as corresponding claim 28 and is rejected for similar reasons as claim 28 using similar teachings and rationale.
Regarding claim 34, the claim recites similar limitation as corresponding claim 29 and is rejected for similar reasons as claim 29 using similar teachings and rationale. 
Regarding claim 35, FLYNN teaches the elements of claim 32 as outlined above. FLYNN also teaches:
the selected at least portion of memory devices comprises a subgroup of memory devices in the rank (FLYNN FIG. 2 & [0056] show multiple subgroup of banks that have been selected),
the subgroup selected based on the third identifier, the subgroup is more than two and less than all of the memory devices in the rank (FLYNN FIG. 2, [0062], and [0055] show multiple selected subgroup of banks associated with indexes, wherein each subgroup of bank includes more than 2 memory elements; FIG. 5 & [0150] further show multiple identifiers). 
Regarding claim 36, FLYNN teaches the elements of claim 35 as outlined above. FLYNN also teaches the command to access the subgroup of memory devices in the rank comprises a write command that includes the third identifier (FLYNN FIG. 2 paragraphs [0040] and [0055] show read command to access multiple elements of banks 214a and wherein the command is associated with index, and fig, 5 paragraph [0150] further shows multiple indexes or identifiers). 
Regarding claim 37
the selected at least portion of memory devices comprises a second subgroup of memory devices in the rank (FLYNN FIG. 2 & [0056] show multiple subgroup of banks that have been selected),
the second subgroup selected based on the second identifier, the second subgroup of memory devices is more than one and equal to N-2 of the memory devices in the rank, where "N" represents a total number of memory devices in the rank (FLYNN FIG. 2, [0062], and [0055] show multiple selected subgroup of banks associated with indexes, wherein each subgroup of bank includes more than 2 memory elements; FIG. 5 & [0150] further show multiple identifiers). 
Regarding claim 38, FLYNN teaches the elements of claim 37 as outlined above. FLYNN also teaches the command to access the second subgroup of memory devices in the rank comprises a read command that includes the second identifier (FLYNN FIG. 2, [0040], and [0055] show read command to access multiple elements of banks 214a, wherein the command is associated with index; FIG. 5 & [0150] further show multiple indexes or identifiers). 
Regarding claim 39, FLYNN teaches the elements of claim 26 as outlined above. FLYNN also teaches comprising the at least two identifiers assigned to the memory devices in the rank following initialization of the memory devices in the rank (FLYNN FIG. 1-2 & [0035] show that the controller may use more indexes to locate and retrieve data and perform other operations on data stored in the storage device; [0055-0056] further show the controller performs operations in multiple group of banks, which indicate by the indexes). 
Regarding claim 40, FLYNN teaches the elements of claim 26 as outlined above. FLYNN also teaches the non-volatile, byte or block addressable memory comprises phase change memory that uses chalcogenide phase change material, ferroelectric polymer memory, ferroelectric random-access memory (FeTRAM), nanowire-based memory, phase change memory that incorporates memristors, magneto-resistive random-access memory (MRAM), or spin transfer torque (STT)-MRAM (FLYNN [0035] teaches non-volatile storage media comprises magneto-resistive RAM (MRAM) and phase change RAM (PRAM)). 
Regarding claim 43, the claim recites similar limitation as corresponding claim 28 and is rejected for similar reasons as claim 28 using similar teachings and rationale.
Regarding claim 45, the claim recites similar limitation as corresponding claim 32 and is rejected for similar reasons as claim 32 using similar teachings and rationale.
Regarding claim 46, the claim recites similar limitation as corresponding claim 28 and is rejected for similar reasons as claim 28 using similar teachings and rationale.
Regarding claim 47, the claim recites similar limitation as corresponding claim 35 and is rejected for similar reasons as claim 35 using similar teachings and rationale.
Regarding claim 48, the claim recites similar limitation as corresponding claim 37 and is rejected for similar reasons as claim 37 using similar teachings and rationale.
Regarding claim 49, the claim recites similar limitation as corresponding claim 39 and is rejected for similar reasons as claim 39 using similar teachings and rationale.
Regarding claim 52, the claim recites similar limitation as corresponding claim 28 and is rejected for similar reasons as claim 28 using similar teachings and rationale.
Regarding claim 54, the claim recites similar limitation as corresponding claim 32 and is rejected for similar reasons as claim 32 using similar teachings and rationale.
Regarding claim 55, the claim recites similar limitation as corresponding claim 28 and is rejected for similar reasons as claim 28 using similar teachings and rationale.
Regarding claim 56, the claim recites similar limitation as corresponding claim 35 and is rejected for similar reasons as claim 35 using similar teachings and rationale.
Regarding claim 57, the claim recites similar limitation as corresponding claim 37 and is rejected for similar reasons as claim 37 using similar teachings and rationale.
Regarding claim 58, the claim recites similar limitation as corresponding claim 39 and is rejected for similar reasons as claim 39 using similar teachings and rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
VERGIS (Pub. No.: US 2016/0350002 A1) – “Memory Device Specific Self Refresh Entry And Exit” relates to a memory controller issuing a device specific command with a self-refresh exit command and a unique memory device identifier to the memory devices in a rank.
BAINS (Pub. No.: US 2016/0254044 A1) – “PRECHARGING AND REFRESHING BANKS IN MEMORY DEVICE WITH BANK GROUP ARCHITECTURE” relates to a memory controller issuing a refresh command and identifying a bank using the bank identifier.
DONG (Pub. No.: US 2015/0318035 A1) – “PRIORITY ADJUSTMENT OF DYNAMIC RANDOM ACCESS MEMORY (DRAM) TRANSACTIONS PRIOR TO ISSUING A PER-BANK REFRESH FOR REDUCING DRAM UNAVAILABILITY” relates to a refresh controller sending a refresh command to a memory bank.
WARE (Pub. No.: US 2011/0283060 A1) – “Maintenance Operations In a DRAM” relates to a single auto-refresh command specifying the determined memory bank order.

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
to.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138